Beck, J.
1. It is left to tlie sound discretion of the trial court to determine whether or not a child of tender years is a competent witness; and where the court examines a child as to its knowledge of the nature and sanctity of an oath and decides that it is competent to testify, this court will not interfere, where it does not appear that such discretion has been flagrantly abused.
2. The other assignments of error in the petition for certiorari being without merit, there was no error in overruling the same.

Judgment affirmed.


All the Justices concur, except Atkinson, J., who did not preside.